Citation Nr: 9925198	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  92-11 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
residuals of hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from February 1975 until February 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1991, 
from the Montgomery, Alabama, regional office (RO) of the 
Department of Veterans Affairs (VA) which confirmed and 
continued a noncompensable evaluation for service-connected 
residuals of hepatitis.

The Board rendered a decision on October 23, 1993, denying a 
compensable evaluation for service connected residuals of 
hepatitis.  This decision was appealed to the United States 
Court of Veterans Appeals (after March 1, 1999, the United 
States Court of Appeals for Veterans Claims) ( hereinafter 
the Court).

By a Memorandum Decision dated July 12, 1995, the Court 
denied the Secretary's motion for summary affirmance, vacated 
the Board's decision, and remanded the matter to the Board 
for further development and readjudication.  Judgment in 
accordance with the Court's decision was entered pursuant to 
Rule 36 on August 3, 1995.

The Board remanded the case in December 1995 for additional 
development pursuant to the Court's decision.  The case was 
returned to the Board; however, it was not ready for 
appellate review and was remanded in January 1998.  
Subsequently, having complied with the instructions on 
Remand, the RO has returned the case to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The enlistment examination report notes that the veteran 
reported having a nervous stomach since age 13 and had been 
hospitalized in 1973 at Lawrence County Hospital for stomach 
trouble.  In service, the veteran also reported having 
stomach trouble all his life with symptoms of pain and 
nausea.

3.  A May 1975 letter from his private physician, W. W. 
Irwin, M.D. confirmed that the veteran had been hospitalized 
prior to service and treated on several occasions for acute 
abdominal pain with nausea and vomiting.  Dr. Irwin wrote 
that these symptoms developed from the veteran's nervousness 
and that he responded well to treatment.

4.  Service medical records show that the veteran was seen in 
service prior to December 1975 for complaints of abdominal 
pain, nausea and vomiting.  He had also been referred to the 
Mental Health clinic. 

5.  Dr. Irwin wrote that the veteran had acute 
hepatitis/mononucleosis which occurred in December 1975 while 
the veteran was in active service.  

6.  Dr. Dorrough's review of the record noted that laboratory 
studies in December 1975 indicated the Hepatitis A Antigen 
was negative.

7.  Evidence of record shows that in October 1976, the liver 
function tests were normal, in December 1980 the liver 
function was normal and the hepatitis B panel in September 
1987 was negative.

8.  The veteran was hospitalized in September 1987 and 
treated for somatization disorder at the Tuscaloosa VA 
Medical Center.  The report of the hepatitis panel on 
September 30, 1987 was negative.

9.  VA examinations in March 1989 and January 1990 disclosed 
no clinical evidence of liver damage or disturbance.  An 
abdominal sonogram showed the liver was normal size.  
Laboratory studies in November 1989 demonstrated liver 
function was normal with normal liver enzymes. 

10.  The veteran was hospitalized on February 28, 1991, and 
discharged on March 1, 1991, for treatment of migraine 
headache, syncope, nausea and vomiting.  He had elevated 
serum amylase which Dr. Irwin felt indicated acute 
pancreatitis.  The results of the liver studies were within 
normal range. 

11.  The July 1991 medical examination revealed no liver 
enlargement, a normal abdomen and negative serology for 
hepatitis B antigens and antibodies. 

12.  At the VA medical examination in September 1996, there 
were no signs of clinically active hepatitis.  There were no 
particular gastrointestinal symptoms, no abdominal 
discomfort, no tenderness and the liver was not palpable.  
His weight was stable.  

13.  A complete detailed review of the record in February 
1997 by a VA physician resulted in the conclusion that the 
evidence of record did not show that the veteran ever had 
hepatitis A, B, or C.  

14.  A VA physician examined the veteran in March 1999 and 
reviewed the veteran's extensive record.  The examiner noted 
the undulating abnormal liver function tests with negative 
studies for hepatitis A, B and C.  In the examiner's opinion, 
the veteran had not had hepatitis.

15.  Serological tests in March 1999 for hepatitis B and C 
were negative.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
residuals of hepatitis are not met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. Part 4, § 4.114, Diagnostic Code 
7345(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claimed that his service-connected residuals of 
hepatitis had worsened.  The veteran contends that the RO 
erred in not granting a compensable evaluation for service 
connected residuals of hepatitis.  He states that he suffers 
from headaches and abdominal discomfort and claims these 
symptoms are related to the hepatitis.  The Court has held a 
claim for an increased rating for a disability to be well 
grounded when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  Accordingly, the veteran's claim 
for an increased rating of residuals of hepatitis is well 
grounded.

In the July 1995 Memorandum Decision, the Court pointed out 
that VA had failed to assist the veteran in development of 
his claim by not obtaining records allegedly pertaining to 
liver damage, to include treatment records of W. W. Irwin, 
M.D., 1991 hospitalization records from Lawrence County 
Hospital, and records from the VA Medical Center in 
Tuscaloosa, Alabama.  The Court instructed that these records 
be obtained and should be made available with the claims file 
for review by a medical examiner prior to an examination.  
The Court deemed the 1991 VA medical examination as not 
adequate for rating purposes because the examination was not 
conducted in relation to the recorded history of the illness.  
Further, the examination was incomplete because of the 
failure to discuss liver damage and the relationship, if any, 
of the veteran's mental state to his hepatitis.  The Board 
notes that the records from the Tuscaloosa VA Medical Center 
pertinent to the September 1987 hospitalization were 
submitted by the veteran and received in July 1989 and were 
of record.

As previously discussed in the Board's Remand in December 
1995, we noted that the Court commented on the possibility 
that the VA examiner at the examination performed on July 29, 
1991, was mistaken as to the date of a letter when the 
examiner noted that he had never seen the letter dated July 
12, 1991, mentioned in the examination request form.  He 
stated that he had asked for the letter but it had never been 
produced.  The Court suggested that the letter was one 
written by the veteran's physician, Dr. Irwin.  Our review 
finds that the file contains a letter dated July 12, 1991, to 
the Director of the VA Medical Center from the Director of 
the Regional Office.  The subject was "Surgical examination 
done on May 24, 1991."  The contents of the letter pertain 
to the examination done on May 24, 1991, being deemed 
insufficient for rating purposes and being returned.  The 
examination was for service-connected post-operative right 
inguinal hernia. 

The report of the enlistment examination in November 1974 
notes that the veteran had a nervous stomach since age 13 and 
had been hospitalized at Lawrence County Hospital in 1973 for 
stomach trouble.  We note that the file also contains a 
letter dated May 29, 1975, from Dr. W. W. Irwin to the 
Commanding Officer at Fort Sill, Oklahoma, which states that 
the veteran "was admitted to Lawrence County Hospital in 
1971 under my care with acute abdominal pain with nausea and 
vomiting and has been treated on several occasions since that 
time for this same type problem."  Dr. Irwin further wrote:  
"[The veteran] becomes rather nervous from which these 
symptoms develop, however he does respond well to treatment."

Service medical records show that he was referred to the 
mental health clinic on March 27, 1975, for evaluation of 
chronic disabilities with a view to "boarding."  It was 
noted that the veteran had no sign of respiratory disease but 
claimed to be very nervous and had symptoms compatible with 
hyperventilation.  

The veteran was seen at Internal Medicine on March 27, 1975, 
for evaluation.  The entry notes that the veteran had entered 
the Army in February and that since before entering service 
the veteran would experience shortness of breath sometimes on 
exertion and would have attacks where his hands would draw 
in.  The impression was anxiety with hyperventilation.  The 
examiner also wrote "There was no evidence for a [?] medical 
disease."  He was referred to Mental Hygiene.  

He was referred to the mental health clinic in April 1975.  
He had complaints of nervous stomach and anxiety.  In June 
1975, the veteran complain of burning epigastric pain and 
black stools.  The impression was epigastric distress with 
questionable history of ulcer.  It was also noted that the 
veteran reported having stomach trouble all his life with 
symptoms of pain and nausea.  In early July 1975 he had 
complaints of abdominal pain, nausea and sleep disturbance.  
The following day, he was seen at the mental health clinic 
concerning personal problems.  In mid-July, it was noted that 
he was doing about the same.  The report of an upper 
gastrointestinal series on July 11, 1975 had an impression of 
normal upper GI series.  At the end of July 1975, he still 
complained of abdominal pain, not sleeping at night, and 
vomiting.  He also was sent to the mental health clinic.  The 
entry notes that no medication was given.  

In August 1975 the veteran complained of persistent abdominal 
pain and vomiting.  The veteran related that he had a history 
of stomach complaints since he could remember and described 
having a "nervous stomach".  The clinical findings noted 
the abdomen was soft with no organomegaly.  He was referred 
to the GI clinic at Walter Reed for evaluation, but the 
record indicates that he did not keep the appointment.  The 
veteran was hospitalized for two days in September 1975 for 
alcohol intoxication and adjustment reaction.  On December 
12, 1975, he was seen at the Emergency Room as he was unable 
to sleep due to family problems at home.  The impression was 
anxiety and depression.  Valium was prescribed.  On December 
15, 1975, the veteran was seen at the mental health clinic 
for situational anxiety depression.  

A private medical record shows that on December 24, 1975 the 
veteran was hospitalized at Lawrence County Hospital 
complaining of headaches, dizziness with swelling of the neck 
for three or four days.  After two days, on December 26, 
1975, he was discharged and transferred to Redstone Arsenal.  
The diagnosis was hepatitis, possible mononucleosis.  

The service medical records show that in February 1976 when 
seen in the Mental Health Clinic it was noted that the 
veteran had been unable to keep a scheduled appointment on 
January 9, 1976, as he was on convalescent leave.  In October 
1976, the veteran was seen for complaints of nausea, 
abdominal pain.  The clinical findings were that the abdomen 
was soft without palpable masses or megaly.  The examiner 
noted that there was no tenderness elicited upon examination.  
The examiner noted that the veteran had been previously 
diagnosed with a functional disorder and felt that the 
present episode was the same problem.

At the separation examination in January 1977, the veteran 
reported having hepatitis one year earlier.  He also noted 
that he had been hospitalized at Lawrence County Hospital for 
a nervous stomach.  No residuals of hepatitis were noted.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in November 1986.  The assessment noted that no 
known residual of hepatitis was found upon examination.  
Liver function studies and hepatitis screen were to be 
checked.  The clinical laboratory results for SGOT were shown 
within the normal range in July 1986, August 1986 and 
November 1986.  The hepatitis screening panel was negative.  

The discharge summary for the September 1987 hospitalization 
at Tuscaloosa VA Medical Center noted that prior to admission 
the veteran had experienced depression, sleep disturbance, 
and suicidal ideation.  He reported having headaches for 
years which had become more troublesome.  In addition, he 
reported the death of his grandmother a few days prior to 
admission.  The physical examination was noted as essentially 
negative.  Abnormal liver function tests were reported.  A 
hepatitis panel on September 30, 1987 was negative.  He was 
admitted to a psychiatric ward and treated for headaches and 
anxiety.  It was noted that during his hospital stay, the 
veteran had numerous somatic complaints.  

In a rating decision in April 1989, by resolving all doubt in 
the veteran's favor, service connection was granted for 
residuals of hepatitis and a noncompensable evaluation was 
assigned, effective from September 3, 1986.  The RO noted 
that on the VA Compensation and Pension (C&P) examination in 
March 1989, the examiner described the veteran's abdomen as 
soft with no organomegaly.  No liver enlargement was noted 
and no tenderness in the right upper quadrant of the abdomen.  
The examiner concluded the examination of the abdomen was 
negative.  The hepatitis screens were noted to be negative.  
On routine blood work, the veteran had slightly elevated 
liver enzymes.  The diagnosis was hepatitis.  The RO assigned 
the rating under the provisions of Diagnostic Code 7345 of 
the Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
provisions contained in the rating schedule represent as far 
as can practicably be determined, the average impairment in 
earning capacity in civil occupations resulting from 
disability.  

The veteran disagreed with the noncompensable evaluation 
assigned and initiated an appeal. The veteran was afforded a 
C&P examination in November 1989.  The clinical findings 
noted the abdomen was benign.  There was no tenderness noted 
and no obvious hepatosplenomegaly.  The impression was 
"history of hepatitis B with recrudescence and abnormal 
liver function tests documented in 1987 in Tuscaloosa VA 
Hospital."  It was further noted that the veteran was 
complaining of intermittent abdominal distress, headaches and 
malaise.  After review of the record, a Board decision in 
September 1990 denied a compensable evaluation.  

A claim for an increased evaluation was received in February 
1991.  A rating decision dated March 22, 1991, determined 
that the only pages that mentioned hepatitis in the medical 
evidence submitted with the veteran's claim were duplicates 
of records previously considered by the rating board.  The 
noncompensable evaluation was confirmed and continued.  

A letter was received from the veteran on March 25, 1991 
seeking a compensable evaluation for service-connected 
residuals of hepatitis.  The veteran wrote that he sought an 
increase because of "flare-ups of the severe nausea and 
headache caused by [his] hepatitis every so often."  
Evidence submitted with his claim included duplicate copies 
of records pertaining to his hospitalization in December 1975 
and two letters from W. W. Irwin, M.D., dated March 8, 1991, 
and March 19, 1991, regarding a period of hospitalization 
from February 28, 1991, to March 1, 1991.  Both letters refer 
to a history of acute hepatitis/mononucleosis which occurred 
in December 1975 while he was in active service.  It was 
noted that at that time, the veteran had significantly 
elevated liver function studies.  In February 1991, he 
presented in the emergency room with complaints of nausea, 
vomiting and severe headache.  In addition, he had pain in 
the right groin area extending down into the right testicle.  
He had an elevated Serum Amylase and was admitted for acute 
hospital care to include rehydration, control of nausea and 
evaluation of liver studies.  Dr. W. W. Irwin wrote:  "I felt 
with the significant elevation of his Serum Amylase, this 
indicated acute pancreatitis and he was too acutely ill at 
that time to be transferred to the VA hospital.  I feel his 
symptoms are probably related to his previous acute hepatitis 
with history of liver damage."  The RO confirmed the 
noncompensable rating by a rating action in September 1991.  
The veteran disagreed with the decision and initiated this 
appeal.

The claims file contains records previously received from Dr. 
Irwin regarding treatment of the veteran.  Records from Dr. 
Irwin show that the veteran was admitted to the hospital in 
August 1974 for complaints of throat feeling tight and having 
white spots.  The final diagnosis was dysphagia, vertigo, 
acute upper respiratory infection and possible acute 
pericarditis.  The veteran was hospitalized in December 1974 
for acute gastritis.  The record shows that the veteran 
reported a bout of drinking followed by a night of vomiting 
and he arrived in the Emergency Room described as in a 
"state of acute anxiety with severe hyperventilation."  The 
veteran was hospitalized in December 1980 for a probable 
viral syndrome.  The clinical findings noted the abdomen was 
soft with no organomegaly, masses or tenderness.  The veteran 
was hospitalized for acute sinusitis in July 1983.  In 
December 1984, the veteran was hospitalized for a back injury 
from lifting a tire and had a secondary diagnosis of 
hypoglycemia.  

The veteran was afforded a Department of Veterans Affairs 
(VA) medical examination in July 1991.  He had complaints of 
periodic abdominal discomfort and headaches and indicated 
that he felt these problems were related to hepatitis.  The 
examiner observed the abdomen as normal to palpation and 
inspection with no liver enlargement.  The examiner noted:  

The chemistry profile is within normal 
limits except for a slight elevation of 
the LDH level which is not specific.  The 
serum bilirubin is normal.  Serology is 
negative for hepatitis B antigens and 
antibodies.  I cannot rule out some other 
type of hepatitis in the past, but it 
does not seem to be active now.

The diagnoses included:  "No convincing evidence of hepatitis 
at this examination.  Physical examination shows only two to 
three small spider angiomata.  There is no liver enlargement.  
There are no abnormal abdominal veins.  There is no fluid in 
the abdomen.  There is no edema."

In a rating decision in September 1991, the RO confirmed and 
continued the noncompensable evaluation as there was no 
evidence of demonstrable liver damage and no evidence of 
active hepatitis.

In June 1992, the veteran, through his representative, 
contended that his symptoms of frequent weight fluctuation, 
anxiety, gastric disturbance, and abnormal laboratory work 
were related to his service-connected hepatitis and therefore 
an increased rating should be granted.  

Pursuant to development of the claim, the RO secured records 
of the veteran's hospitalization in September 1987 for 
depression at the Tuscaloosa VA Medical Center including the 
report of a hepatitis panel.  The discharge summary indicated 
that the veteran had complaints of headaches, nausea, and 
insomnia.  He was treated for somatization disorder and noted 
that he was status post hepatitis B.  The report of his 
hospital course mentioned that he had a known positive 
hepatitis B profile and abnormal liver function tests.  A 
physician recommended periodical follow-up with SGOT, SGPT 
and GGTP levels on an outpatient basis.  The report of the 
hepatitis panel on September 30, 1987 was negative.  

Social Security Administration records show that the veteran 
received a favorable decision in December 1995 which found 
him disabled since February 2, 1995, due to depression, 
anxiety with panic attacks, and paranoid ideation.

In response to a request for records, the Redstone Arsenal 
Hospital replied in January 1996 that there were no records 
and that records may have been retired to National Personnel 
Records Center (NPRC).  Also received in January 1996 was a 
duplicate copy of the March 19, 1991 letter from W. W. Irwin, 
M.D.  

In May 1996, records were received from Decatur Community 
Services Program Office, VA Medical Center Tuscaloosa, 
Alabama, for the period from August 1995 to April 1996.  
These records are for treatment of the veteran's mental 
disorders and for adjustment of medications.

The veteran was afforded a C&P examination in September 1996.  
The veteran provided a medical history of having hepatitis in 
service for which he was hospitalized and placed on 
convalescent leave for three months.  The veteran reported 
that there have been five recurrences of hepatitis lasting 
from one to three weeks and requiring hospitalization each 
time.  At the time of the examination he had no particular 
gastrointestinal symptoms.  The objective findings noted the 
abdomen was protuberant, soft, thick walled and with no 
tenderness.  The liver was not palpable.  There was no 
abdominal discomfort present.  The veteran related that 
greasy food at times caused indigestion.  The frequency of 
nausea was occasional and mild.  He had infrequent vomiting 
with the last time three or four weeks earlier.  There were 
no objective findings of pain, anorexia, malaise, or 
generalized weakness.  His weight was stable around 190 to 
195 pounds.  The diagnosis was history of recurrent 
hepatitis, clinically inactive.  

The veteran was also afforded a psychiatric examination and 
the assessment on Axis I was schizoaffective disorder, 
depressed type, versus major depression, severe with 
psychotic features, recurrent, superimposed on dysthymic 
disorder; and panic disorder.  On Axis III it was noted a 
history of chronic hepatitis, recurrent, clinically inactive 
at that time.  On Axis IV, the assessment was severe due to 
poor socialization skills, unemployed, chronic medical and 
psychiatric ailments in self.  

The RO obtained a medical opinion dated in February 1997 from 
Robert L. Dorrough, M.D., who reviewed all the records in the 
file.  In his opinion, 

[t]here is no evidence in the record that the 
veteran has ever had Hepatitis A, B, or C.  He 
has had multiple test for Hepatitis and all 
have been negative.  Once a person has had 
infectious hepatitis, these test[s] remain 
positive for life.  He has never had a positive 
test on repeated test over a period of several 
years.

Dr. Dorrough provided documentation for these statements 
showing five Hepatitis test results for the period from 
November 1986 to July 1991.  

Dr. Dorrough found that "[t]he evidence of record shows that 
during the hospitalization in 1975 the veteran almost 
certainly had Infectious Mononucleosis (IM) with liver 
involvement, which is very common with IM."  Dr. Dorrough 
also reviewed the laboratory reports for the period from 
December 1975 to October 1996.  He noted that the liver 
function tests indicated that there were significant 
abnormalities of liver function in December 1975 and 
September 1987.  Further, there were mild but no other 
significant episodes of abnormal liver function test.  In his 
opinion, the "recurrent episodes of mildly abnormal liver 
function shown by test are most likely due to the medications 
which are prescribed for his various psychological problems 
and possibly alcohol consumption, although [the veteran] 
denies the latter."  The significant abnormality in 1975 was 
attributed to infectious mononucleosis and in 1987 was 
attributed most likely to alcohol abuse as the mental status 
examination noted alcohol abuse and the Emergency Room report 
of September 29, 1987, stated "ETOH-Abuse".  

A reply received in April 1997 from NPRC indicated that there 
were no records found for the veteran for treatment after 
admission to Redstone Arsenal Hospital in December 1975.  

Additional records were received in May 1998 regarding the 
February 28, 1991, to March 1, 1991 hospital admission.  The 
records obtained from Lawrence County Hospital relevant to 
the February 1991 hospitalization show that the report of 
physical examination at the time of admission noted no 
palpable organs or masses noted in the abdomen.  There was 
generalized tenderness over the abdomen with some tenderness 
in the right groin area.  The impression was headache with 
nausea and vomiting.  The report indicated:  "Admit for 
control of vomiting and nausea, IV rehydration, relief of 
pain, obtain Amylase and liver studies (remote history of 
hepatitis in the past), evaluate liver function studies."  
The results of the liver studies were within normal range.  
The result of the amylase serum test, 130, was outside the 
normal range of 25-115.  He was admitted on February 28, 
1991, and discharged on March 1, 1991.  On the discharge 
summary the principal diagnosis was migraine headache, 
syncope, nausea and vomiting.  He had presented to the 
emergency room with severe headache, active vomiting, 
diaphoresis and mild hypertension.  

Treatment records were received in May 1998 from Charles D. 
Coffey, M.D. for the period from June 1971 to December 1992.  
These records show complaints of headaches, sinus condition, 
hemorrhoids, electrocardiogram reports and X-ray reports.

The veteran was afforded a VA C&P medical examination in 
March 1999.  The examiner noted that he had reviewed the 
veteran's extensive record.  The veteran's chief complaints 
were recorded as recurrent hepatitis, trouble with his 
nerves, and headaches.  The veteran related that while 
serving in the military and being on Christmas leave in 
December 1975 he became ill and a private physician found 
abnormal liver functions.  A diagnosis of hepatitis with 
possible mononucleosis was made and the veteran was 
transferred to Redstone Arsenal and hospitalized for 
approximately a week.  He was on convalescent leave for 
approximately two months.  

The veteran related that, after returning to duty, he 
continued to have trouble with abdominal pain one or two 
times a month.  The pain was located in the epigastrium 
without radiation.  The veteran had symptoms of nausea and 
vomiting.  After discharge, the veteran indicated that he 
experienced similar abdominal pain once or twice a month.  He 
indicated that the pain lasted from two to three hours to 
half a day and at times he went to the hospital for it.  He 
reported being hospitalized five times between 1977 and the 
time of the examination.  The veteran noted that he had not 
been jaundiced with the subsequent episodes.  He noted the 
presence of mental disorders which had been helped by 
medication.  

The clinical findings show the abdomen was flat with no 
palpable liver, spleen or kidney noted.  The examiner noted 
"direct tenderness in both lower quadrants to palpation and 
in the right upper quadrant to palpation, both erect and 
indirect."  The pertinent impressions included "[r]ecurrent 
abdominal pain with abnormal liver function, etiology 
undetermined, rule out recurrent or chronic pancreatitis" 
and "[h]istory of hepatitis with negative hepatitis tests".  
The examiner wrote:  

I have reviewed [the veteran's] extensive 
record and I am impressed with the undulating 
course of his liver function studies associated 
with negative studies for hepatitis A, B and C.  
I am inclined to believe that there is another 
problem present which is causing his 
difficulty.  . . . Serological tests for 
hepatitis B & C are negative.  I do not believe 
that [the veteran] has had hepatitis at all, 
but I believe that he has a variety of 
recurrence of chronic pancreatitis which has 
been the cause of his problems.  His hepatic 
ducts are not dilated, so stones are not 
likely.  I believe that he should be referred 
to the Gastroenterology clinic for possible 
medical treatment and/or ERCP.    

The veteran was also afforded a VA C&P examination for mental 
disorders in March 1999.  The veteran provided a history of 
contracting hepatitis while on active duty.  He also reported 
that he has been depressed since 1975.  He related that he 
had last worked three years earlier and was on disability 
secondary to having blackouts and seizures.  He described 
subjective complaints.  The objective findings noted that the 
veteran exhibited good eye contact, was cooperative and was 
forthcoming on information provided as history.  The examiner 
described the veteran as alert, oriented times four, slightly 
constricted affect, regular rate and rhythm for speech, 
coherent thought process, thought content was negative for 
suicidal or homicidal ideations, and he was able to subtract 
serial sevens from 100.  The veteran's mood was described as 
"alright."  The diagnosis on Axis I was "Major depressive 
disorder, recurrent, mild (with history of depression with 
psychosis), also dysthymia, history of Benzodiazepine abuse, 
history of panic disorder."  Problems reported on Axis IV 
were "Stress related to his financial situation and his 
health, i.e. chronic recurrent hepatitis."  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (1998).  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1998).  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (1998).  
However, "the regulations do not give past medical reports 
precedent over current findings."  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (1998). 

The regulations provide that healed, nonsymptomatic 
infectious hepatitis warrants a noncompensable evaluation.  A 
10 percent evaluation requires demonstrable liver damage with 
mild gastrointestinal disturbance.  A 30 percent evaluation 
requires minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of a lesser degree 
and frequency than that required for a 60 percent evaluation, 
but necessitating dietary restriction or other therapeutic 
measures.  A 60 percent evaluation requires moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  A 100 percent 
evaluation is warranted with marked liver damage, manifested 
by liver function tests, and marked gastrointestinal symptoms 
or with episodes of several weeks duration, aggregating three 
or more a year, accompanied by disabling symptoms requiring 
rest therapy. 38 C.F.R. § 4.114, Diagnostic Code 7345 (1998).

The Board has reviewed the medical reports in light of the 
whole recorded history.  The veteran has had several VA 
medical examinations.  In addition, a detailed examination of 
the record was made by Dr. Dorrough who viewed the veteran's 
service-connected disability of residuals of hepatitis in 
relation to its history.  The medical examiner in March 1999 
also reviewed the veteran's record and viewed the current 
findings in relation to the prior medical treatment history. 

The Court noted that the 1991 Lawrence County Hospital record 
reportedly reflected hepatitis-like symptoms only five months 
earlier than the July l991 VA examination which was negative 
for active hepatitis and the serology for hepatitis B 
antigens and antibodies was negative. Although the March 1991 
letter by Dr. Irwin referred to the veteran's "history of 
liver damage caused by hepatitis" and treatment of 
hepatitis-related symptoms during the veteran's 1991 
hospitalization at Lawrence County Hospital, and stated that 
he felt the veteran's current condition was related to this 
history, the records obtained from Lawrence County Hospital 
relevant to the February 1991 hospitalization show that the 
vomiting and nausea were symptoms of a migraine headache.  
Dr. Irwin attributed the elevated serum amylase at the time 
of hospitalization to pancreatitis.  

Dr. Irwin also wrote in March 1991 that the veteran had 
"periodic exacerbations of abdominal discomfort" with the 
implication that these symptoms were related to his previous 
acute hepatitis.  Our review of the record finds that the 
veteran suffered from episodes of  these symptoms prior to 
service for which he was treated by Dr. Irwin.  Dr. Irwin 
wrote in May 1975 to the veteran's Commanding Officer a few 
months after the veteran entered service, that the veteran 
had been hospitalized in 1971 and treated on several 
occasions since the hospitalization for symptoms of acute 
abdominal pain with nausea and vomiting.  Dr. Irwin wrote 
that these symptoms developed from the veteran's nervousness.  
His May 1975 letter indicates that the veteran periodically 
has had these symptoms of abdominal pain with nausea and 
vomiting since 1971; which predates the acute episode of 
hepatitis in service. 

Further, the medical evidence of record does not corroborate 
the existence of liver damage caused by hepatitis.  Two VA 
examiners, both of whom reviewed the entire record, 
questioned whether the veteran ever had hepatitis as the 
studies and tests for hepatitis were all reported as 
negative.  The periodic elevation of liver function tests was 
attributed to other causes.    

The RO also obtained the Tuscaloosa records which purportedly 
contain information concerning abnormal liver function tests 
as well as liver damage.  These records show that the veteran 
was hospitalized in September 1987 at the Tuscaloosa VA 
Medical Center and treated for somatization disorder.  The 
veteran alerted the personnel to having a history of 
hepatitis and it was noted in his record.  The report of the 
hepatitis panel on September 30, 1987 was negative.  The 
abnormality in the liver function test was attributed by a VA 
physician as most likely due to alcohol abuse.  

While acknowledging that hepatitis is a disease with 
recurring episodes, the possibility that the veteran was 
nonsymptomatic at the time of the July 1991 examination but 
other records might have shown episodes of hepatitis or 
symptoms thereof is not substantiated by the records obtained 
or other examinations.  The veteran was nonsymptomatic at the 
time of the November 1986 examination, 1991 VA examination, 
and at the November 1989 examination, September 1996 
examination, and March 1999 examination.  Other evidence of 
record does not show recurrent episodes of hepatitis or 
symptoms thereof.  The discharge summary from the Tuscaloosa 
VA Medical Center pertaining to the veteran's hospitalization 
in September 1987 indicated the veteran had complaints of 
headaches, nausea, and insomnia.  He was treated for 
somatization disorder.  The complaints are very similar to 
complaints that the veteran had prior to service, and in 
service.  

The veteran's long history of depression and anxiety (which 
are listed as prerequisites for 60 percent and 30 percent 
ratings for hepatitis under Diagnostic Code 7345) seems to 
have begun prior to service and prior to having an acute 
episode of hepatitis in December 1975.  His private physician 
wrote that he had treated the veteran prior to service for 
symptoms due to his nervousness.  As the veteran is not shown 
to have residuals of hepatitis and recent medical examiners 
have questioned whether the veteran ever had hepatitis, there 
is no basis on which to address whether aspects of the 
veteran's mental condition are related to hepatitis.  

The veteran's contention that his symptoms of frequent weight 
fluctuation, anxiety, gastric disturbance, and abnormal 
laboratory work are related to his service-connected 
hepatitis is not corroborated by the medical evidence of 
record.  Personal statements made by the appellant are of 
little probative value without corroborating medical 
evidence.  While we do not doubt that he is sincere in his 
belief, he is not qualified to offer such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (A lay person 
is not qualified to make medical diagnoses).

The relationship of the veteran's abnormal laboratory work to 
hepatitis has been extensively reviewed by Dr. Dorrough, who 
concluded that, notwithstanding the abnormal laboratory work, 
the multiple tests for hepatitis have all been negative.  Dr. 
Dorrough also noted that once a person has had infectious 
hepatitis, subsequent tests for hepatitis remain positive for 
life.  Dr. Dorrough noted the episodes of abnormal liver 
function, some mild and the significant abnormalities in 
December 1975 and in September 1987.  He attributed the 
recurrent episodes of mildly abnormal liver function to 
medication and alcohol consumption.  In his opinion the 
significant abnormality in December 1975 was due to 
infectious mononucleosis and in 1987 most likely attributed 
to alcohol abuse.  

The Board notes that the diagnosis at the September 1996 VA 
examination was of "history of recurrent hepatitis, 
clinically inactive."  While noting that the veteran was 
nonsymptomatic at the time of the examination, the examiner 
referred to a history of recurrent hepatitis.  However, this 
history is based on the history provided by the veteran of 
having recurrent hepatitis.  He reported having five 
recurrences of hepatitis requiring hospitalization each time.  
The evidence of record does not show recurrences of hepatitis 
for which he was hospitalized.  When hospitalized in 
September 1987 he was treated for somatization disorder.  
During his hospitalization, the veteran alerted the medical 
personnel of having had hepatitis and it was entered into his 
record.  The report of a hepatitis panel on September 30, 
1987 was negative.  The veteran had other hospitalizations at 
Lawrence County Hospital and attended by Dr. Irwin in August 
1974 for dysphagia, vertigo, acute upper respiratory 
infection and possible acute pericarditis; in December 1974 
for acute gastritis; in December 1980 for a probable viral 
syndrome and clinical findings of the abdomen were negative 
for organomegaly, masses or tenderness.  He was hospitalized 
in July 1983 for acute sinusitis and in December 1984 for a 
back injury and hypoglycemia.  None of these hospitalizations 
were for hepatitis.  

Although the veteran contends that his residuals of hepatitis 
warrant a compensable evaluation, the objective medical 
findings show no clinical symptoms or residuals of hepatitis.  
A compensable evaluation cannot be granted in this case 
because medical findings do not show demonstrable liver 
damage with mild gastrointestinal disturbance due to 
hepatitis.  In view of these findings and the lack of 
evidence to establish symptomatology that meets the criteria 
for a compensable disability evaluation, entitlement to an 
compensable disability evaluation is not shown.  There is no 
doubt to be resolved and a compensable disability evaluation 
is not warranted. 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7345.


ORDER

A compensable evaluation for residuals of hepatitis is 
denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

